 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-00495-001-PHX-DLR
10                  Plaintiff,                         AMENDED ORDER
11   v.
12   Atif Mikal Burke,
13                  Defendant.
14
15
16
            This matter comes before the Court sua sponte. The Court announced its decision
17
     to continue the trial in open court during a telephonic status conference on June 1, 2021.
18
     (Doc. 103.). The Court is entering this order to more fully explain its reasoning. As
19
     previously announced, the Court will continue the trial until August 26, 2021 and exclude
20
     the period from the date of this order’s entry until August 26, 2021 from computation under
21
     the Speedy Trial Act (“STA”) for the following reasons.
22
            Like it has done previously, on May 7, 2021, the Court issued a sequestration order
23
     to consensually sequester Defendant for 14 days prior to trial. (Doc. 99.) The district’s
24
     sequestration procedures were enacted to prevent non-vaccinated defendants proceeding to
25
     trial from contracting COVID-19 to ensure their own safety and the safety of jurors and
26
     court personnel. On May 26, 2021, when Officer Coronado, the correctional employee
27
     assigned to transfer Defendant into pre-trial sequestration, met with Defendant, Defendant
28
     refused to go. In an effort to circumvent the sequestration requirement, at the June 1, 2021
 1   hearing, the Court sought information regarding whether Defendant has been vaccinated
 2   against COVID-19. However, Defendant refused to appear at the conference and has
 3   rebuffed counsel’s efforts to determine his vaccinated status. Without proof that Defendant
 4   is vaccinated, the Court must assume that he remains unvaccinated.
 5          With this assumption in mind, the Court finds the following. Defendant is at higher
 6   risk of contracting the coronavirus, an already highly contagious disease that may be spread
 7   by people exhibiting no symptoms, because he is in prison—a restricted environment
 8   where individuals must live in close proximity. See CDC, People Who are Incarcerated
 9   at Correctional and Detention Facilities and Family Members of People Who are
10   Incarcerated at Correctional and Detention Facilities1 (“People in correctional and
11   detention facilities are at greater risk for . . . COVID-19, because of close living
12   arrangements with other people” and “[i]ncarcerated and detained people spend almost all
13   of their time within congregate environments where groups of people share the same space,
14   which increases the chance for COVID-19 to spread once introduced.”). Should Defendant
15   contract coronavirus, aside from the dangers to himself, there is an unreasonable risk that—
16   should the Court proceed with trial as planned—he would spread the virus to others in the
17   courtroom, particularly those who remain unvaccinated. The Court is responsible for
18   preserving the health and safety of everyone in the courtroom and takes this duty seriously.
19   Defendant’s presence in the courtroom, without the two-week voluntary sequestration,
20   poses too great a risk to the health and safety of everyone involved.
21          Pursuant to 18 U.S.C. § 3161(h)(7), when deciding whether a continuance shall be
22   excluded from the time used to calculate the last day a defendant may be brought to trial
23   under the STA, the Court must perform a balancing test to determine if the ends of justice
24   served by continuing the trial outweigh the best interests of the public and the defendant in
25   a speedy trial.
26          The first statutory factor in the balancing test considers whether the failure to apply
27   an ends-of-justice continuance “would be likely to make a continuation of [the]
28   proceedings impossible, or result in a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i).


                                                 -2-
 1   Here, in the absence of the ends-of-justice continuance, Defendant’s speedy trial clock will
 2   soon expire. At that point, the Court will have to dismiss the charges. Therefore, the Court’s
 3   failure to grant an ends-of-justice continuance in this case “would be likely to make a
 4   continuation of [this] case impossible.” The first factor therefore weighs in favor of
 5   granting a continuance.
 6          The second factor, complexity, weighs in favor of Defendant’s and the public's
 7   interest in a speedy trial, because this case is not particularly complex. 18 U.S.C. §
 8   3161(h)(7)(B)(ii). The third factor, pre-indictment delay, has no bearing on the Court’s
 9   determination. 18 U.S.C. § 3161(h)(7)(B)(iii). The fourth factor, competency and
10   continuity of counsel, requires the Court to consider whether not applying an ends-of-
11   justice continuance would (1) deny the defendant reasonable time to obtain counsel, (2)
12   “unreasonably deny” either party continuity of counsel, or (3) deny either parties’ counsel
13   “reasonable time necessary for effective preparation, taking into account the exercise of
14   due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). Neither party has alleged that they face such
15   difficulties, as a result of COVID-19 or otherwise, that are unique to their case. This factor
16   therefore weighs in favor of Defendant’s and the public's speedy trial rights.
17          Finally, subsection h(7)(B) instructs judges to also consider other relevant factors
18   during the ends-of-justice analysis. One such “other factor” is the state of our public health
19   emergency. Based on the Court’s duty to protect the health and safety of those in the
20   courtroom, the Court is currently unable to hold trial with an unsequestered and presumably
21   unvaccinated defendant in a way that does not put Defendant and others in the courtroom
22   at serious risk of facing severe health consequences.              Public health and safety
23   considerations weigh heavily in favor of applying a continuance.
24          There have been many safety protocols established by the Chief Judge to protect the
25   safety of those in the courthouse and to assure jurors coming from all over the state that
26   they will not be exposed to unnecessary risk. One of those procedures was sequestration
27   of all unvaccinated defendants coming from the prison for trial. Defendant was informed
28   that, if he refused to sequester, the trial would be continued. This is the third trial that has


                                                  -3-
 1   been continued because of Defendant’s refusal to cooperate in the sequestration process.
 2   Because of the risk posed to individuals in the courtroom by an unvaccinated defendant
 3   who refuses to sequester, the Court finds that it would be unreasonable to proceed with the
 4   trial as scheduled.
 5            The Court has considered allowing Defendant to appear by video and otherwise
 6   proceed with trial as planned. However, with Defendant’s Sixth Amendment right to
 7   confrontation in mind, the Court is not inclined to restrict Defendant’s participation to
 8   virtual interaction. Rather, it is in the interests of justice to continue the trial to enable
 9   Defendant’s complete in-person participation.
10            After carefully weighing the factors, the Court finds that the ends of justice served
11   by applying an exclusion of time continuance outweigh Defendant’s and the public's
12   interests in a speedy trial. The Court has rescheduled this trial for August 26, 2021, at which
13   point the Court intends to move forward with proceedings; therefore the time excluded
14   under the STA will not be indefinite. United States v. Jordan, 915 F.2d 563, 565 (9th Cir.
15   1990).
16            IT IS ORDERED that the jury trial in this matter is continued until August 26,
17   2021, 2021.
18            IT IS FURTHER ORDERED that the Court finds excludable delay under Title 18
19   U.S.C §3161(h)(7)(A) from 6/10/2021 to 8/26/2021.
20            Dated this 2nd day of July, 2021.
21
22
23                                                   Douglas L. Rayes
                                                     United States District Judge
24
25
26
27
28


                                                  -4-
